Opinion filed August 25, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-20-00035-CR
                                    __________

                 VERNON LLOYD RITCHEY, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-18-1662-CR


                      MEMORANDUM OPINION
      Vernon Lloyd Ritchey, Appellant, appeals from his conviction on a single
count of continuous sexual abuse of a young child and his convictions on three
counts of sexual assault of a child. See TEX. PENAL CODE ANN. §§ 21.02, 22.011
(West Supp. 2021). Appellant was found guilty of all four counts, and the jury
assessed punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for seventy-five years for Count One and twenty
years each for Counts Two, Three, and Four.          The trial court cumulated the
sentences. Appellant challenges his convictions in two issues: first, that the trial
court erred in providing incorrect punishment phase jury instructions, which caused
egregious error, and second, that the trial court failed to administer the proper oath
to the jury venire panel. See TEX. CODE CRIM. PROC. ANN. art. 35.02 (West 2006),
art. 37.07 (West Supp. 2021). We overrule both issues and affirm the trial court’s
judgments.
                          Factual and Procedural History
      Appellant was convicted on four charges relating to the sexual assault of the
same child, M.B. M.B. made an outcry to her mother in 2018 after her mother found
a cell phone allegedly given to her by Appellant. Her mother asked Appellant’s wife
if the phone looked familiar, and Appellant’s wife confirmed that it looked like
Appellant’s old phone. M.B.’s mother took M.B. to Harmony Home, a children’s
advocacy center for children and teens who allege sexual or physical abuse, and
Sylvia Athayde conducted a forensic interview with M.B. on May 11, 2018. During
the interview, M.B. detailed the occurrences of rape and molestation inflicted upon
her by Appellant. M.B. told Athayde that the abuse began when she was twelve
years old and continued until “a few months” before the interview in May 2018.
Athayde indicated that during the interview, M.B. provided information which
pointed to evidence of grooming behaviors by Appellant.
      M.B.’s mother also testified that before she found M.B. with Appellant’s
phone, she had noticed several changes in M.B.: M.B. had been lying about and
struggling with things related to school; her attitude had changed; she seemed
depressed; she had suicidal thoughts; and she had harmed herself. M.B. testified,
detailing the sexual abuse and indicating that it began when she was twelve and
ended after she turned fourteen, as well as how she became suicidal and began to
change her appearance to look less appealing.
                                          2
        Following the jury’s finding of guilt on all four charges, the State and
Appellant presented witnesses before the jury deliberated on punishment. The State
urged the jury to give Appellant the maximum punishment on each of the four
charges, citing his grooming of M.B., the damage he caused to her family, and the
need for him to pay for taking away her childhood and leaving her to deal with that
trauma for the rest of her life. The State additionally indicated that Appellant was
more dangerous because he was “completely unrepentant and thinks he did nothing
wrong.”      Appellant’s trial counsel urged the jury to consider Appellant’s
performance as a husband, provider, and father in determining the appropriate
sentence for each offense.
        After the jury assessed Appellant’s punishment, the trial court sentenced him
accordingly and, on motion of the State, cumulated the sentences. Appellant
appealed.
        On appeal, Appellant presents two issues for our review.         We address
Appellant’s second issue first, as it pertains to the jury selection process, and then
address the first issue, which concerns the punishment charge.
        Issue Two: The Jury Venire Oath—A Presumption of Proper Empanelment
        In Appellant’s second issue, he contends that the trial court failed to
administer the required oath to the jury venire panel before the beginning of voir
dire.
        The Texas Code of Criminal Procedure requires the court to administer an
oath to the jury venire panel before the beginning of voir dire. CRIM. PROC.
art. 35.02. This provision ensures that any statements made by prospective jurors
are made under oath. Hollek v. State, No. 13-16-00402-CR, 2017 WL 1380525, at
*1 (Tex. App.—Corpus Christi–Edinburg, Feb. 2, 2017, no pet.) (mem. op., not
designated for publication) (citing Duffy v. State, 567 S.W.2d 197, 200 (Tex. Crim.
App. 1978)). We must presume on appeal that the jury was properly empaneled and
                                          3
sworn unless the matter was disputed in the trial court or the record affirmatively
shows that the trial court failed to complete the proper procedure.           TEX. R.
APP. P. 44.2(c)(2). When the record is silent on the matter, it is not enough to
amount to an “affirmative” showing. Hollek, 2017 WL 1380525, at *1 (citing
Osteen v. State, 642 S.W.2d 169, 171 (Tex. Crim. App. 1982); Duffy, 567 S.W.2d at
201).
        The statutory presumption that the jury was properly empaneled and sworn
was not rebutted in this case. Appellant made no objection to the proceeding or to
the jurors at any point. Appellant argues that, because the court reporter included
transcript notations that individual witnesses were sworn and that the selected jury
panel was sworn, but included no such notation as to the venire panel, there is an
affirmative showing that the venire panel was not sworn. This merely demonstrates
that the record is silent, not that there is affirmative evidence that the venire panel
was not sworn. See Duffy, 567 S.W.2d at 201; Hollek, 2017 WL 1380525, at *2;
Stiggers v. State, No. 05-97-01373-CR, 2000 WL 150851, at *2 (Tex. App.—Dallas
Feb. 14, 2000, no pet.) (not designated for publication). Appellant has not pointed
to any affirmative evidence to overcome the presumption that the jury was properly
empaneled and sworn in this case. Rule 44.2(c)(2), therefore, mandates that we
presume on appeal that the jury was properly empaneled. We overrule Appellant’s
second issue.
        Issue One: The Jury Charge as to Counts Two, Three, and Four—Amended
        Texas Code of Criminal Procedure Article 37.07, section 4(a)
        In Appellant’s first issue, he argues that, with respect to Counts Two, Three,
and Four, the trial court provided improper instructions in its punishment charge,
causing Appellant egregious harm and preventing him from receiving a fair and
impartial sentencing.



                                           4
                A. Applicable Law
        The Texas Legislature amended Texas Code of Criminal Procedure
Article 37.07, section 4(a)–(c) in 2019. Act of May 15, 2019, 86th Leg., R.S.,
ch. 260, § 3, 2019 Tex. Gen Laws 446, 446–48 (codified at CRIM. PROC. art. 37.07,
§ 4(a)–(c)). The amendments apply to any defendant sentenced after September 1,
2019. See id. at 448; Lewis v. State, No. 09-21-00082-CR, 2021 WL 6129129, at *8
(Tex. App.—Beaumont Dec. 29, 2021, no pet.) (mem. op., not designated for
publication). Appellant was sentenced on February 4, 2020, making the revised
language of Article 37.07, section 4(a) the language that should have been included
in the punishment charge with respect to the sexual assault convictions. 1
        Section 4(a) states in relevant part that the trial court shall instruct the jury
during the punishment phase as follows:
        The length of time for which a defendant is imprisoned may be reduced
        by the award of parole.

        Under the law applicable in this case, if the defendant is sentenced to a
        term of imprisonment, the defendant will not become eligible for parole
        until the actual time served equals one-half of the sentence imposed or
        30 years, whichever is less. If the defendant is sentenced to a term of
        less than four years, the defendant must serve at least two years before
        the defendant is eligible for parole. Eligibility for parole does not
        guarantee that parole will be granted.

        It cannot accurately be predicted how the parole law might be applied
        to this defendant if sentenced to a term of imprisonment, because the
        application of that law will depend on decisions made by parole
        authorities.




        1
          We note that Article 37.07, section 4(a) does not apply to Appellant’s conviction for continuous
sexual abuse of a young child. See TEX. GOV’T CODE ANN. § 508.145(a)(2) (West Supp. 2021) (providing
that an inmate convicted of continuous sexual abuse of a young child “is not eligible for release on parole”).

                                                      5
      You may consider the existence of the parole law. You are not to
      consider the manner in which the parole law may be applied to this
      particular defendant.
CRIM. PROC. art. 37.07, § 4(a). There is no reference to “good conduct time” in the
current version of Article 37.07, section 4(a). The Texas Court of Criminal Appeals
has indicated that the legislature chooses language for a reason and that not utilizing
statutorily mandated language is a violation of the law. See Luquis v. State, 72
S.W.3d 355, 363 (Tex. Crim. App. 2002). When a trial court errs in not using the
proper language, and the defendant does not object, we will not reverse unless the
record shows egregious harm to the defendant. Lewis, 2021 WL 6129129, at *9
(referencing Ngo v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005);
Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985)). Under the Almanza
egregious harm standard, the record must show the defendant suffered actual—not
theoretical—harm from the charge error. Almanza, 686 S.W.2d at 174. “Errors that
result in egregious harm are those that affect the very basis of the case, deprive the
defendant of a valuable right, or vitally affect a defensive theory.” Lewis, 2021
WL 6129129, at *9 (quoting Ngo, 175 S.W.3d at 750 (internal quotes omitted)).
      There are four factors to consider when assessing egregious harm in the
context of an erroneous jury instruction incorporating the concepts of parole
eligibility or good conduct: (1) the presumption that the jury followed any mitigating
instruction; (2) the state of the evidence; (3) the arguments of counsel; and (4) any
other relevant information revealed by the trial court record as a whole. Addison v.
State, No. 05-18-01263-CR, 2020 WL 4251068, at *4 (Tex. App.—Dallas, July 24,
2020, no pet.) (mem. op., not designated for publication); see also Hutch v. State,
922 S.W.2d 166, 171 (Tex. Crim. App. 1996); Hooper v. State, 255 S.W.3d 262,
270–72 (Tex. App.—Waco 2008, pet. ref’d).



                                          6
             B. Analysis
      The State concedes that the trial court erred by providing an incorrect parole
law instruction to the jury, and we agree that it was improper. Appellant did not
object to the punishment charge at trial; therefore, the charge error is reviewed for
egregious harm using the Almanza factors. See Hooper, 255 S.W.3d at 270. Only
those charge errors that result in egregious harm will be reversed. Addison, 2020
WL 4251068, at *4.
      First, we consider whether the charge itself mitigates against the finding of
egregious harm. See id. There is a rebuttable presumption that a jury will follow
any curative instructions given by the trial court. Lewis, 2021 WL 6129129, at *9.
Here, the punishment charge deviated from the statutory language:
         Under the law applicable in this case, the defendant, if sentenced to
      a term of imprisonment for Sexual Assault of a Child . . ., may earn
      time off the period of incarceration imposed through the award of good
      conduct time. Prison authorities may award good conduct time to a
      prisoner who exhibits good behavior, diligence in carrying out prison
      work assignments, and attempts at rehabilitation. If a prisoner engages
      in misconduct, prison authorities may also take away all or part of any
      good conduct time earned by the prisoner.
         It is also possible that the length of time for which the defendant will
      be imprisoned might be reduced by the award of parole.
         Under the law applicable in this case, if the defendant is sentenced
      to a term of imprisonment for Sexual Assault of a Child, he will not
      become eligible for parole until the actual time served equals one-half
      of the sentence imposed, without consideration of any good conduct
      time he may earn. If the defendant is sentenced to a term of less than
      four years, he must serve at least two years before he is eligible for
      parole. Eligibility for parole does not guarantee that parole will be
      granted.
         It cannot accurately be predicted how the parole law and good
      conduct time might be applied to this defendant if he is sentenced to a
      term of imprisonment, because the application of these laws will
      depend on decisions made by prison and parole authorities.
                                          7
         You may consider the existence of the parole law and good conduct
      time. However, you are not to consider the extent to which good
      conduct time may be awarded to or forfeited by this particular
      defendant. You are not to consider the manner in which the parole law
      may be applied to this particular defendant. Such matters come within
      the exclusive jurisdiction of the Pardon and Parole Division of the
      Texas Department of Criminal Justice and the Governor of Texas.
(Emphasis added). Despite the addition of the good conduct time language, the
charge included the following mitigating instruction:
         It cannot accurately be predicted how the parole law and good
      conduct time might be applied to this defendant . . . .

      . . . However, you are not to consider the extent to which good conduct
      time may be awarded to or forfeited by this particular defendant. You
      are not to consider the manner in which the parole law may be applied
      to this particular defendant.
The mitigating language that was included in the punishment charge communicated
to the jury that there was no way that the jurors could accurately predict how good
conduct time might affect Appellant or how to calculate the impact of future good
conduct and that they were not to try to factor into their deliberations the extent to
which good conduct would determine actual jail time. The curative instructions are
presumed to have been followed unless there is contrary evidence.
      Appellant points out that the instruction includes a reference to “good conduct
time” six times prior to a single admonition that the jury is not to consider the extent
to which that time may be considered for the defendant. While theoretical harm may
be argued, “[a]bsent any evidence or other record indications to the contrary, we
presume the jurors understood and followed the trial court’s instructions in the jury
charge.” Addison, 2020 WL 4251068, at *4. It is actual harm that must be shown
from the charge error. Alamanza, 686 S.W.2d at 174.
      The trial court was consistent in including the admonition in the punishment
charge, even after receiving a jury note. The jury note read: “Are the charges, Counts
                                           8
One, Two, Three, Four, going to be stacked, or as one sentence.” The trial court
responded only by referring the jury back to the court’s punishment charge, without
objection from either party. When there is a jury note inquiring about parole or good
conduct time, courts are more prone to find egregious harm. Hooper, 255 S.W.3d
at 272. The jury note, however, did not mention parole or good conduct time.
Rather, it questioned whether the recommended sentences would be served
concurrently or cumulatively. The court in Hooper noted several cases in support,
but all are distinguishable from this case. See Villarreal v. State, 205 S.W.3d 103,
107–10 (Tex. App.—Texarkana 2006, pet. dism’d) (holding that a noncomplying
parole instruction in response to a jury question about parole did cause egregious
harm); Rogers v. State, 38 S.W.3d 725, 728–29 (Tex. App.—Texarkana 2001, pet.
ref’d) (holding that the trial court’s failure to provide a complete or proper response
in answering a jury question about a life sentence resulted in egregious harm to the
defendant); Ramos v. State, 831 S.W.2d 10, 17–18 (Tex. App.—El Paso 1992, pet.
ref’d) (holding that refusal by the trial court to properly provide the jury with
statutory language, which included not only the parole law but also an instruction to
not consider the effects of parole, resulted in reversible error). In each of these cases,
the jury clearly requested information related to actual time served versus time
sentenced, and the trial court responded with information that constituted a new
instruction, or one that did not match the statutory language, and did not include any
sort of admonition.
      Here, Appellant only speculates on whether the jury also contemplated parole
and the effect of good conduct time. There is nothing in the record to indicate that
the jury was considering good conduct time or that they were disregarding the
admonition in the punishment charge. Prior to responding to the jury’s note, the trial
court allowed the parties an opportunity to object to the response and, having no
objections, properly directed the jury back to the punishment charge. Without a
                                            9
showing in the record that the jury disregarded the trial court’s charge, we are left to
presume that the trial court’s admonition was sufficient and that the jury followed
this instruction. Thus, the first factor does not weigh in favor of concluding that
Appellant was egregiously harmed by the erroneous jury instruction.
      Second, we consider the state of the evidence.              See Addison, 2020
WL 4251068, at *4. Appellant does not contend that the evidence was insufficient
to find him guilty of the offenses of sexual assault against a child. In fact, during
closing argument of the punishment phase, his attorney told the jury that Appellant
“respects your verdict” and that he “understands the serious nature of these charges
that he’s been convicted of.” M.B. testified, along with her mother, Athayde, M.B.’s
stepfather, and investigating officers Texas Ranger Phillip Breeding and Wink
Police Officer Jose Soltero. There was ample evidence presented to show that M.B.
was repeatedly sexually assaulted by Appellant for a time period between the ages
of twelve and fourteen. Appellant’s trial counsel strategically encouraged the jury
to remember that Appellant was a father, husband, and provider for his family.
Nothing in the record indicates that the jury was unreasonable in their finding of
guilt or punishment. The second factor does not weigh in favor of concluding
Appellant was egregiously harmed by the erroneous jury instruction.
      Third, we consider argument of counsel and any emphasis on the possibility
of parole—or good conduct time—to the jury. See Addison, 2020 WL 4251068, at
*4. Appellant’s trial counsel provided no reference to good conduct time or parole
in his argument to the jury. Similarly, the State provided no reference to good
conduct time or parole in its argument to the jury. The third factor does not weigh
in favor of concluding Appellant was egregiously harmed by the erroneous jury
instruction.
      Fourth, we consider, from the record as a whole, any other relevant
information. The punishment range for these offenses ranged from life or any term
                                          10
not less than 25 years or more than 99 years for Count One, and not less than 2 years
or more than 20 years for Counts Two, Three, and Four. See PENAL §§ 21.02(h),
22.011(f), 12.33(a). Although the State requested the maximum sentence for Count
One, the jury took twenty-five years off of the maximum. But for Counts Two,
Three, and Four, the maximum sentence was given. A number of factors could
weigh heavily, including the youth of the victim and the number of years of abuse,
in deciding the severity of Appellant’s sentence and, here, would mitigate against
finding egregious harm. The evidence related to punishment was exceptionally
strong. See Igo v. State, 210 S.W.3d 645, 647 (Tex. Crim. App. 2006) (Despite an
improper jury charge, there was no finding of egregious harm when the maximum
sentence was imposed in a sexual assault case, where defendant, a teacher, drove a
fifteen-year-old female student to a motel, had sex with her, continued his
relationship with her after he was indicted, and attempted to bribe her to drop the
charges. Additionally, evidence showed he had asked another female student to take
a similar trip.); Stewart v. State, 293 S.W.3d 853, 857–58, 860 (Tex. App.—
Texarkana 2009, pet. ref’d) (finding no egregious harm, despite jury charge error,
where the evidence related to punishment was “exceptionally strong”).
      During the punishment phase, the State called M.B.’s mother to testify. She
testified that M.B. became withdrawn and depressed, began doing poorly in school,
and had to move away. She also talked about how the sexual assault incidents also
negatively impacted the rest of the family. Appellant and his wife testified on his
behalf. Appellant testified that he respected the jury’s guilty verdicts but reminded
the jury that he had not previously been convicted of any crimes. Appellant’s wife
testified that Appellant provided for their family, that he supported her following a
miscarriage, and that he was a wonderful father to her two boys before they had their
daughter. Appellant’s wife was asked what punishment she would recommend if


                                         11
someone sexually assaulted her own daughter, and she responded that she knew
there should be “some sort of punishment” and that she “support[ed] it completely.”
        In closing argument, the State’s attorney reminded the jury that Appellant
groomed M.B., stole her childhood, and committed numerous sexual assaults, the
trauma of which will stay with her forever. The State encouraged the jury to impose
the maximum sentence for each Count, as a “message” to M.B. that what Appellant
did was not okay and as a statement that M.B.’s pain is worth the maximum
punishment. Appellant’s attorney did not present any alternative number of years
for the jury to impose.
        Because of the strong argument in favor of severe punishment, as well as
testimony of the impact Appellant’s actions had and would have on M.B.’s life, the
jury could have viewed the sexual assault here as especially heinous. Encouraging
the jury to impose the maximum punishment to show M.B. “what she’s worth” and
“what her pain is worth” might be persuasive to a reasonable jury in light of the
evidence discussed above. The fourth factor does not weigh in favor of concluding
that Appellant was egregiously harmed by the erroneous jury instruction.
        As all four factors weigh against concluding that Appellant was egregiously
harmed by the erroneous jury instruction, we overrule Appellant’s first issue. 2




        2
         This type of error typically does not result in egregious harm. See Alaniz v. State, No. 11-19-
00399-CR, 2022 WL 2720477, at * 1 n.2 (Tex. App.—Eastland July 14, 2022, no pet. h.) (reaching the
same result as we do here and citing multiple recent cases from sister courts of appeals addressing the same
issue and reaching the same result, including West v. State, No. 10-20-00087-CR, 2022 WL 1105645 (Tex.
App.—Waco April 13, 2022, no pet.) (mem. op., not designated for publication); Jackson v. State, No. 03-
20-00085-CR, 2022 WL 257451 (Tex. App.—Austin Jan. 28, 2022, pet. ref’d) (mem. op., not designated
for publication); Lewis v. State, No. 09-21-00082-CR, 2021 WL 6129129 (Tex. App.—Beaumont Dec. 29,
2021, no pet.) (mem. op., not designated for publication); Holiness v. State, No. 06-21-00038-CR, 2021
WL 4483519 (Tex. App.—Texarkana Oct. 1, 2021, pet. ref’d) (mem. op., not designated for publication);
Addison v. State, No. 05-18-01263-CR, 2020 WL 4251068 (Tex. App.—Dallas July 24, 2020, no pet.)
(mem. op., not designated for publication); and Guerra v. State, No. 06-19-00239-CR, 2020 WL 3634390
(Tex. App.—Texarkana July 6, 2020, pet. ref’d) (mem. op., not designated for publication)).

                                                    12
                                   This Court’s Ruling
      We affirm the judgments of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


August 25, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           13